DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jordan Pringle on 12/28/21.

The application has been amended as follows: 
14. (Currently Amended) An administration assembly for a medicament delivery device, comprising: 
a plunger rod, 
a first resilient member configured to bias the plunger rod in a proximal direction, 
an elongated plunger rod holder configured to receive the plunger rod, 
an activation sleeve configured to receive a portion of the plunger rod holder, and configured to move axially from a first position relative to the plunger rod holder to a second position, wherein the activation sleeve is configured to be biased towards the first position, and 
wherein the plunger rod holder has a first hold and release structure and the plunger rod has a second hold and release structure, wherein in the first position the activation sleeve is configured to maintain the first hold and release structure in an axially locking contact position with the second hold and release structure in which the second hold and release structure is prevented from movement relative to the first hold and release structure, thereby locking the plunger rod axially relative to the plunger rod holder, 

wherein the first hold and release structure comprises a flexible arm having a first tangential tab that is adjacent to, axially aligned with, and proximally located relative to the second hold and release structure when in the axially locking contact position, wherein the second hold and release structure is a radially outwards extending protrusion, and 
wherein an inner surface of the activation sleeve further comprises an axially extending rib that extends radially inward such that the axially extending rib is positioned within a slot in the plunger rod holder such that the axial extending rib bears against the flexible arm when the activation sleeve is in the first position preventing movement of the flexible arm in a tangential direction.  

21. (Currently Amended) The administration assembly as claimed in claim 14, wherein the axially extending rib is configured to move axially in a distal direction beyond the flexible arm in the second position of the activation sleeve, allowing the flexible arm to move in the tangential direction to thereby allow the second hold and release structure to move axially past the first tangential tab.  

23. (Currently Amended) The administration assembly as claimed in claim 14, wherein the first hold and release structure comprises a distally extending axial second arm extending parallel with the flexible arm, which second arm has a second tangential tab extending towards the first tangential tab, and wherein the radially outwards extending protrusion is configured to bear against and be located distally with respect to the first tangential tab and the second tangential tab when the activation sleeve is in the first position, the first tangential tab and the second tangential tab blocking proximal movement of the plunger rod.  
flexible arm and a second axially extending rib is configured to bear against the second arm in the first position of the activation sleeve to prevent tangential movement of the flexible arm and the second arm, the first axially extending rib and the second axially extending rib being configured to move axially in a distal direction beyond the flexible arm and the second arm in the second position of the activation sleeve, allowing the flexible arm and the second arm to move in the tangential direction to thereby allow the radially outwards extending protrusion to move axially past the first tangential tab and the second tangential tab.  

25. (Currently Amended) A medicament delivery device comprising: a housing, a triggering member configured to move the activation sleeve from the first position towards the second position, and an administration assembly as claimed in claim 14 configured to be received by the housing.  

27. (Currently Amended) An administration assembly for a medicament delivery device, comprising: 
a plunger rod; 
a first resilient member positioned inside the plunger rod, where the first resilient member engages an inside surface of the plunger rod to bias the plunger rod in the proximal direction; 
an elongated plunger rod holder configured to receive the plunger rod; and 
an activation sleeve configured to receive a portion of the plunger rod holder, and configured to move axially from a first position relative to the plunger rod holder to a second position, wherein the activation sleeve is biased towards the first position by a second resilient member, 
7wherein the plunger rod holder has a first hold and release structure and the plunger rod has a radially protruding second hold and release structure, wherein in the first position the activation sleeve maintains the first hold and release structure in an axially locking contact position with the second hold and release structure such that the second hold and release structure is prevented from moving axially 
wherein in the second position the activation sleeve allows the first hold and release structure to move circumferentially relative to the plunger rod from the axially locking contact position to a release position which causes the second hold and release structure to engage and move the first hold and release structure tangentially from the axially locking contact position thereby releasing the plunger rod from the plunger rod holder such that the plunger rod can move axially in a proximal direction, 
wherein the first hold and release structure comprises a flexible arm having a first tangential tab that is adjacent to, axially aligned with, and proximally located relative to the second hold and release structure when in the axially locking contact position, and 
wherein an inner surface of the activation sleeve further comprises an axially extending rib that extends radially inward such that the axially extending rib is positioned within a slot in the plunger rod holder such that the axially extending rib bears against the flexible arm when the activation sleeve is in the first position preventing movement of the flexible arm in a tangential direction.  

32. (Currently Amended) The administration assembly of claim 27, wherein the axially extending rib moves axially in a distal direction as the activation sleeve moves from the first position to the second position, where the axial movement of the axially extending rib allows the flexible arm to move in the tangential direction and allows the second hold and release structure to move axially past the first tangential tab.  

Allowable Subject Matter
Claims 14-17, 19, 21-28, 30, 32-33 are allowed.
The closet prior art of record is Holmqvist (US 2015/0273162), Hirschel et al. (US 2016/0008541), Crossman et al. (US 5,300,030), however these references do not disclose the device as claimed or described above.
Holmqvist or Hirschel or Crossman fails to discloses the limitation that: wherein the first hold and release structure comprises a flexible arm having a first tangential tab that is adjacent to, axially aligned 
wherein an inner surface of the activation sleeve further comprises an axially extending rib that extends radially inward such that the axially extending rib is positioned within a slot in the plunger rod holder such that the axially extending rib bears against the flexible arm when the activation sleeve is in the first position preventing movement of the flexible arm in a tangential direction.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783